Citation Nr: 1524011	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Steven Bander, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in April 2015.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right ankle posttraumatic arthritis is related to active service.


CONCLUSION OF LAW

The Veteran's right ankle posttraumatic arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, the Veteran has current diagnoses of right ankle posttraumatic arthritis and right ankle strain.  See July 2010 VA examination report; April 2012 and June 2014 records from O.A.Y.H.  Second, the Veteran contends that his current right ankle disorder is the result of stepping in a woodchuck hole while placing targets on a shooting range.  During the April 2015 Board hearing, the Veteran testified that he fractured his right ankle after he ran downhill and stepped into a gopher hole.  The Veteran states that he was in a cast for several months following the injury.  In this regard, the Veteran's service treatment records document that the Veteran was treated for right ankle sprain on a number of occasions.  In particular, the September 1970 service record indicates the Veteran twisted his right ankle; no fracture or dislocation was noted.  His symptoms included swelling, acute tenderness, pain and limited motion.  Subsequently, the Veteran was directed to wrap the right ankle in an ACE bandage and avoid weightbearing on the right foot.  Thus, the Veteran's competent and credible reports of an in-service injury are consistent with the evidence of record; however, it does not appear that a fracture occurred.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that there is a current disability and an in-service event.

Third, the dispositive issue is whether there is a relationship between the right ankle disorder and an in-service event.  The Veteran has provided competent and credible testimony regarding ongoing right ankle pain since service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was afforded a VA examination in July 2010 during which the diagnosis was right ankle strain.  The examiner opined that the current right ankle strain was less likely than not related to the in-service right ankle sprain.  In rendering his opinion, the examiner found no reference to right ankle problems on the February 1972 separation examination and noted that the Veteran had not sought treatment for right ankle pain until decades after discharge.  Moreover, the examiner opined that the current right ankle strain was most likely caused by 40 years of working in the construction industry.  

The Veteran was treated by a private practitioner for complaints of recurrent right ankle pain in April 2012 and June 2014.  The Veteran provided a history of right ankle fracture after stepping into a hole during military service with progressive pain thereafter.  He also denied any new injures or post-service injuries to which the pain could be attributed.  Based upon x-rays of the right foot and ankle, there was calcific density inferior to the lateral malleolus suggestive of prior injury of undetermined date with degenerative changes to the lateral ankle.  The examiner diagnosed posttraumatic arthritis of the right ankle, concluding that the symptoms could be directly correlated with prior injury.  

Here, both medical opinions are of reduced probative value.  The VA opinion ignored the Veteran's competent and credible lay statements regarding ongoing pain and improperly required the presence of medical evidence of an ongoing condition.  The private examiner based the opinion provided upon the presence of a fracture, rather than recurrent strains, during service.  Notably, however, both opinions were offered after examination of the Veteran and are otherwise supported by the medical and lay evidence of record.  The record is consistent with the Veteran's assertions that he suffered an in-service right ankle event and has had ongoing right ankle pain since then, and there is no medical evidence of a post-service right ankle injury to refute the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The evidence of record, therefore, supports a finding that service connection for right ankle posttraumatic arthritis and strain is warranted. 

ORDER

Service connection for right ankle posttraumatic arthritis and strain is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


